Citation Nr: 1519532	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  05-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, due to trauma and compression fracture. 

3.  Entitlement to an evaluation in excess of 10 percent for tinnitus. 

4. Entitlement to an evaluation in excess of 0 percent for tinea versicolor. 

5. Entitlement to an evaluation in excess of 0 percent for residuals of a wart removal on the right heel. 

6. Entitlement to a compensable evaluation for bilateral hearing loss. 

7. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney 


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to November 1974 and from August 1976 to August 1978.

In August 2002, the RO denied the appellant's claim of entitlement to service connection for multiple sclerosis.  

In January 2007, the Board of Veterans' Appeals (Board) also denied the Veteran's claim for service connection for multiple sclerosis.  The Veteran subsequently appealed that action to the United States Court of Appeals for Veterans Claims ("the Court").  

In October 2008, the Court vacated the Board's January 2007 decision and remanded the matter to the Board for proceedings consistent with the Court's decision.  In January 2010, the Board remanded the case for additional development.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for multiple sclerosis.  

In March 2011, the Board again denied the claims for service connection for multiple sclerosis.  The Veteran appealed that matter to the Court for review.  Subsequently the VA and the Veteran's representative submitted to the Court a Joint Motion for Remand in which the parties requested that the Court vacate and remand the Board's Decision.  The Court adopted the Joint Motion for Remand and issued an Order enacted the Joint Motion in November 2012.  

In April 2014, the Board denied the matter of multiple sclerosis again.  The Veteran again appealed the matter to the Court.  In November 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding it to the Board for further proceedings consistent with the joint motion.

Additionally, in regards to the other matters on appeal, in an October 2012 rating decision, the RO denied increased ratings for the Veteran's lumbar spine disability, tinnitus, tinea versicolor, residuals of the removal of a wart on the right heel, and bilateral hearing loss.  The RO also denied entitlement to a TDIU.

Also, in regards to the claims for increased ratings and a TDIU, in January 2014, the Veteran requested a hearing before a Veterans Law Judge at the RO.  That request will be addressed in the REMAND portion of this decision.  

As the Board is granting service connection for multiple sclerosis, there is no prejudice in the Board reviewing evidence added to his claims file since the RO last considered that matter.   See 38 C.F.R. § 20.1304.  

As a final preliminary matter, in November 2014, the Veteran appears to raise a claim for aid and attendance.  This claim has not yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.

The issues of entitlement to an increased rating for a lumbar spine disability, tinnitus, tinea versicolor, right heel wart removal, and bilateral hearing loss, as well as, TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in favor of the Veteran, multiple sclerosis developed to a compensable level within seven years following his second separation from service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for multiple sclerosis herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

I.  Applicable Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In addition, certain diseases, including multiple sclerosis, that are shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (multiple sclerosis), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

 Service connection may also be granted on a presumptive basis for certain chronic disabilities, including multiple sclerosis. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). Service connection for multiple sclerosis may be established based on a legal "presumption" by showing that it manifested to a degree of 10 percent or more within seven years from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).

II. Factual Background and Analysis

In this case, the Veteran seeks entitlement to service connection for multiple sclerosis. The medical evidence shows that medical providers first suspected, and subsequently diagnosed, the Veteran with multiple sclerosis in 1994.  (January 1994 MRI report and February 1994 record of Dr. W. Downs, January 1995 private medical record of Dr. D.W. Dietrich, December 2010 VA examination).  The Veteran contends that multiple sclerosis developed to a compensable level during the seven year presumptive period following his August 1978 separation from service.  

There are numerous lay statements as to claimed and reported symptoms of multiple sclerosis both during and after service.  Reported in-service symptoms included vision fluctuation and hand and leg numbness.  (March 2004 Veteran's statement).  The Veteran's spouse also reported post-service symptoms, within seven years of his August 1978 separation from service, such as incontinence, dizziness, vertigo, and exhaustion.  (September 2011 and 2013 wife statements).   Also, W.H. reported knowing the Veteran from approximately 1978 to 1982, and at that time the Veteran complained of finger numbness.  (July 2009 statement of W.H.).

The Veteran is competent to report that he experienced symptoms of neurological impairment, such as numbness and weakness in the extremities and double vision in service and during the period after her separation from service. See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge). 

Service treatment records are negative for any evidence of complaints, treatment or diagnosis related to multiple sclerosis.  Following each of his off duty motorcycle accidents in April and October 1977, his medical examiner found that he was neurologically normal.  His June 1978 separation examination showed normal neurological findings on evaluation.

The record is subsequently silent as to any medical records regarding the Veteran until the 1990s.  R.B. McMaster, O.D., in a January 1994 letter, noted that he had seen the Veteran in January 1994, and at that time the Veteran complained of blurry vision in his right eye, which he first noticed in late August or early September.  He also had facial and dental pain, as well as tingling on his face.  Dr. McMaster noted that his impression was that the Veteran may have retrobulbar neuritis, and he referred the Veteran to Dr. S.W. Downs for further evaluation.

In a January 1994 letter, Dr. S.W. Downs noted that following evaluation of the Veteran, he agreed that the most likely diagnosis was retrobulbar neuritis, but that multiple sclerosis was a possible diagnosis.  Dr. Downs subsequently obtained an MRI, which showed changes in the brain consistent with a deep white matter demyelinating.  In a February 1994 record, Dr. Downs found that the Veteran had probable multiple sclerosis.  He noted that there was still some doubt as to diagnosis, and the Veteran had only experienced one exacerbation.

In January 1995, neurologist D. W. Dietrich examined the Veteran and noted that he disagreed with Dr. Downs's impression of multiple sclerosis.  Dr. Dietrich found that on review of systems, the Veteran's only neurologic difficulty was fuzzy impaired vision in the right eye; there were no other difficulties with other areas such as speech, swallowing, hearing, numbness, weakness, incoordination, or bladder problems.

In a February 1995 letter, neurologist D. W. Dietrich reported that the Veteran had developed optic neuritis or optic neuropathy in the fall of 1993, and no other neurological problems since that time.  He opined that a single episode of central nervous system demyelination did not constitute multiple sclerosis, and that despite the abnormal MRI scan, the Veteran did not have multiple sclerosis at that time. He further noted that some, but not all, individuals with optic neuritis will later develop multiple sclerosis, and that the diagnosis of multiple sclerosis was dependent on clinical evidence of multiple episodes of central nervous system demyelination.

A May 1999 VA MRI report documented findings of multiple supratentoraial and, to a lesser extent, infratentorial white-mater lesions, appearance and distribution consistent with demyelinating disease, specifically multiple sclerosis.

A September 2000 VA medical record documents that the Veteran discussed multiple sclerosis.  The Veteran reported that he was first diagnosed with optic
nerve neuropathy in roughly 1993; he associated it with getting Lindane (insecticide) in his right eye at that time.  The VA medical provider found that the Veteran likely had multiple sclerosis, and that the consolation of symptoms was suggestive of multiple sclerosis in 1993.  Subsequent VA medical records generally document that the Veteran received treatment for multiple sclerosis.  (September 2005 and November 2006 VA medical records).

In May 2010, a VA examiner, a nurse practitioner, determined that the Veteran had multiple sclerosis, which had been diagnosed 17 years post discharge.  Considering the evidence, the VA examiner opined that the Veteran's multiple sclerosis less likely than not had its onset during active duty.  Rather, it more likely than not occurred several years post discharge.  The examiner noted that the Veteran's low vision was likely secondary to the multiple sclerosis onset in 1993, 15 years post-discharge.

In June 2010, the May 2010 VA examiner provided an addendum opinion.  The VA examiner noted that lay statements described the Veteran as reportedly experiencing in- and post0 service nauseous feelings, rashes, blurred vision, "headaches behind his eyeballs," and a period of lost bladder control.  Also, the Veteran reported having in-service vision fluctuations and numbness in the right leg and hands.  The examiner opined that considering the lay evidence, it was still less likely than not that the Veteran's multiple sclerosis was incurred in or otherwise was the result of active service.  Also, it was less likely than not that the reported complaints in service were the initial manifestation of multiple sclerosis.  The examiner explained that she was unable to locate any signs or signals of multiple sclerosis in the service treatment records or the claims file until 1993, which is 8 years post "grace period" and 15 years post discharge.  The VA examiner further found that there was no literature to support finding that the Veteran's in-service motorcycle accident caused multiple sclerosis or symptoms of it.

In December 2010, the May 2010 VA examiner provided another addendum opinion.  She reported that even considering the Veteran's account of symptomology during active duty and since discharge, as well as the medical history documented by the evidence of record, the Veteran's onset of multiple sclerosis, or early signs and symptoms of it, began in 1993-1994 and were confirmed in 1995.

In November 2013, a private nurse provided a medical opinion.  She reported that sensory symptoms are a common initial feature of multiple sclerosis. She noted that the Veteran had initial complaints of central nervous system symptoms in his early 20s, with vision problems and tingling in his extremities.  She also noted the Veteran's complaints of muscle tensions, episodes of imbalance, numbness and tingling in his extremities, along with feelings of weakness in the mid to late 1970s. Sher further indicated that the Veteran's claimed diplopia (double vision), which he reported as beginning in 1972, may result from lesions in the brainstem or in cerebellar pathways.  She also documented reported symptoms gait disturbances and a history of falls, as well as, slurred speech, vertigo, bladder dysfunction, and fatigue.  

The November 2013 private medical opinion provider indicated that the Veteran was not officially diagnosed with multiple sclerosis until the 1990s, but that he had neurological symptoms as early as 1972.  She noted that multiple sclerosis is challenging condition to diagnose, and that it was not uncommon for years to pass before reaching the diagnosis.  She found that medical records did not document symptoms, but that the Veteran reported that he had intermittent episodes over the years, sometimes lasting as long as one month, which demonstrated evidence of relapses of neurological symptomatology.

The November 2013 private medical opinion provider noted the Veteran's subjective history of intermittent, subacute neurological symptoms without any particular pattern, followed by remission and relapses in various central nervous system locations, along with his recitation of specific events surrounding his neurologic symptomatology.  She opined that the Veteran's neurological symptoms, which began in the early l970s, were at least as likely as not the first manifestation of his current diagnosis of MS. 
 
There are two opposing medical opinions directly addressing whether the Veteran's multiple sclerosis developed in service or within seven years of service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that both medical opinions were provided by nurses.  While Dr. D.W. Dietrich, the neurologist, found that the Veteran did not have multiple sclerosis, in February 1995, there is no indication that he considered the Veteran's reports of symptoms in service.  

Additionally, the Board finds that the November 2013 private medical opinion finding that the Veteran's report of symptoms of multiple sclerosis in-service and/or within the 7 years following service is competent and highly probative.  While the May 2015 VA examiner, who also provided addendum medical opinions, found that the Veteran's multiple sclerosis did not begin until after service, the Board finds that the November 2013 private medical opinion provided the most complete discussion of the matter, to include a discussion of the medical principles used to form her opinion.  In contrast, the May 2015 VA examiner did not as fully discuss her consideration of the lay evidence of record.  As such, the Board finds that the November 2013 medical opinion is the most probative as to this matter.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's multiple sclerosis developed in service or within seven years of his discharge from service.  As such, service connection for multiple sclerosis is granted. 


ORDER

Service connection for multiple sclerosis is granted.


REMAND

Upon further review of the record, the Board finds that the claims for increased ratings for a lumbar spine disability, tinnitus, tinea versicolor, right heel wart removal, and bilateral hearing loss, as well as, the claim for a TDIU require additional development.  

In an October 2012 rating decision, the AOJ denied these matters.  In October 2013, the Veteran filed a notice of disagreement with those decisions.  Following a June 2014 statement of the case, the Veteran filed a substantive appeal in June 2014.  At that time, he did not indicate whether or not he wanted a hearing before a member of the Board.  In June 2014, after the AOJ sought clarification on the matter, the Veteran's attorney submitted the Veteran's request for a Travel Board hearing at the RO. Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

For the claims for increased ratings for a lumbar spine disability, tinnitus, tinea versicolor, right heel wart removal, and bilateral hearing loss, as well as, the claim for a TDIU, he AOJ/AMC should schedule the Veteran to appear at the requested travel board hearing at the RO, pursuant to the Veteran's June 2014 request.  Notice should be sent to the appellant and his representative, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


